DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-17 and 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 26, line 13 recites the limitation "the first exit".  There is insufficient antecedent basis for this limitation in the claim.
Lines 22-23 recites the limitation "the velocity of airflow".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chenevert (USPN 7677022).
Regarding claim 26, Chenevert discloses a mower deck (10) having multiple blade bays (11,12,13) for cutting grass, the mower deck, comprising: a top deck; a front wall extending downwardly from the top deck; a rear wall extending downwardly from the top deck; a first side wall extending downwardly from the top deck between the front wall and the rear wall (Figure 1 shows the bottom side of a mower deck that comprises skirt 16 that makes up the claimed walls); 
and a front baffle assembly extending downwardly from the top deck (Figure 1 shows a front baffle assembly comprises of multiple elements to at least include 91, 41, 92, 42, 65, 73), the front baffle assembly extending from the first side wall toward a discharge opening at a discharge side of the top deck (The baffle assembly starting with element 91 extends from the first side wall to the opposite discharge side that comprises an opening when element 71 is raised), 
the front baffle assembly including a first section extending from the first side wall to a first exit end (Elements 91 and 41 define a first section that extend directly from the first side wall to exit end 54.  It is noted that the first defined section is separated from the defined end 54 by element 52, however is still considered to extend to the end 54 as they are considered proximate one another and as the current claim language does not specifically define them as being directly attached to one another.  For 
the first exit end spaced from the second entrance end by a first gap (Flange 54 is considered to be a first exit end of the first section.  Figure 1 shows that the flange directly contacts a portion of the second section, this portion is considered a second entrance.  Figure 2 shows the defined first exit end and second entrance not touching and spaced from one another by a gap approximately the length of element 52).

Allowable Subject Matter
Claims 18-25 are allowed.
Claims 8-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant's arguments filed 3-29-2021 have been fully considered but they are not persuasive. 
With respect to applicants arguments on the defined first section not “extending to” the first end; examiner respectively disagrees.  Applicant appears to be reading additional limitations into the claim language that are not precisely claimed.  If one claimed element “extends to” another claimed .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J BEHRENS whose telephone number is (303)297-4336.  The examiner can normally be reached on M-F 9am-2pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM J BEHRENS/Examiner, Art Unit 3671